UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7790




In Re: CORNELIUS TUCKER, JR.,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CA-93-691)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Cornelius Tucker, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cornelius Tucker has filed a petition for a writ of mandamus

seeking to compel the district court to file his complaint and

attacking the validity of a pre-filing injunction.    Mandamus is an

extraordinary remedy, and is not available where there are other

means by which the petitioner might obtain the requested relief.

In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).    Further, mandamus

is not a substitute for appeal.       In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).    Tucker’s proper remedy lies in an

appeal from the district court’s denial of leave to file his com-

plaint. This court has previously considered and rejected Tucker’s

appeal of the pre-filing injunction. See Tucker v. Samuel, No. 94-

7397 (4th Cir. 1995) (unpublished).     Therefore, although we grant

Tucker’s motion to proceed in forma pauperis, we deny his petition

for a writ of mandamus.*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                     PETITION DENIED




     *
       To the extent that Tucker is requesting recusal of district
court judges through this petition for a writ of mandamus, Tucker
has failed to show any extra-judicial source of bias. Accordingly,
he is not entitled to such relief. In re Beard, 811 F.2d 818, 827
(4th Cir. 1987).


                                  2